Citation Nr: 0926370	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-35 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The appellant has unverified service with the United States 
Army Reserves from 1980 to 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Multiple attempts have been made to verify the appellant's 
service in this case and obtain the appellant's complete 
service treatment records.  Primarily, these attempts have 
been futile.  

The appellant contends that she injured her low back and 
shoulders in May 1999 when she was on two week annual 
training at Tripler Army Medical Center while attached to 
Detachment 1, 1984th United States Army Hospital.  Medical 
records from Tripler Army Medical Center's emergency room 
reflect complaints of low back pain after she injured her 
back while lifting boxes of Xerox paper on May 18, 1999.  The 
treatment record states that she was working with the 
Reserves on that date.  Also of record is a May 2002 "Twenty 
Year Letter" which indicated that the appellant had 
completed the required years of qualifying reserve service 
and was entitled to retired pay.  Thus, it appears that the 
appellant served in the Reserves in excess of the amount of 
time which has been verified, approximately three months from 
July 1981 to October 1981.  Her claimed service in May 1999 
has not been verified through the service department although 
the appellant has submitted orders dated in April 1999 
ordering the appellant to annual training for the period Mary 
5, 1999 to May 23, 1999.  

Upon receipt of the orders referenced above, in July 2008 the 
RO contacted the Department of the Army to verify the 
appellant's active duty for training and to obtain service 
treatment records for the period May 5, 1999 to May 23, 1999.  
However, the Department of the Army indicated that the 
appellant was no longer a drilling soldier and that her 
records had been sent to Human Resource Command (MRC-St. 
Louis), Holding Area.  The RO was instructed to contact the 
National Personnel Records Center (NPRC) to obtain the 
requested documents.  In October 2008, the RO forwarded such 
a request to NPRC and was told that there were no service 
treatment records at Code 13 for the appellant and that if 
another Personnel Information Exchange System (PIES) request 
was going to be made, it should be self-addressed to Code 11 
and would then go through the Defense Personnel Records 
Imaging System (DPRIS) and any imaged records that are 
available would be furnished.  In December 2008, the RO then 
faxed a request to NPRC noting that a request self-addressed 
to Code 11 was invalid for DPRIS use.  A positive or negative 
response was requested.  However, by later dated in December 
2008, NPRC responded that it no longer honored requests 
received directly from the RO.  The NPRC informed the RO that 
such requests should be processed through PIES

The Board finds that it is necessary to confirm whether the 
Veteran was in inactive duty training (IDT), active duty for 
training (ADT), or not in training during May 1999 in order 
to made a determination in this case.  As such, a request 
should again be made through PIES to ascertain this 
information for the appellant, to include under her maiden 
name and her married name, both of which are of record.  
Further, although as noted above, the Department of the Army 
indicated that the appellant's records would be located with 
the NPRC, the Department of the Army did not furnish a reply 
regarding whether the appellant was on IDT or ADT during May 
1999.  The Board finds that even if the Department of the 
Army does not have the medical records, another attempt 
should be made to verify service.  As noted, a treatment 
record for May 20, 1999, is contained in the claims file as 
well as the orders for annual training for the period in 
question.  

 
Accordingly, this matter is REMANDED for the following 
actions:

1.  Through PIES or the Department of the 
Army, if appropriate, verify whether the 
appellant was on IDT, ADT, or not on reserve 
duty during May 1999.  The exact dates should 
be indicated.  If any service treatment 
records or service personnel records are 
available, they should be obtained and 
associated with the claims file.  

2.  After the appellant's service has 
been verified, she should be afforded a 
VA examination.  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  The examiner should review 
the claims folder prior to examination.  
The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current low back and/or shoulder 
disabilities are related to service.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the appellant and her representative 
should be provided with a supplemental 
statement of the case as to any issue 
remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

